The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2015

                                       No. 04-15-00196-CR

                                   Michael S. EISENHAUER,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6130
                        Honorable Maria Teresa Herr, Judge Presiding

                                         ORDER
       Michael S. Eisenhauer entered into a plea bargain with the State, pursuant to which he
pleaded guilty to a second offense of assault–family violence. The trial court imposed sentence
in accordance with the agreement on April 4, 2014, and signed a certificate stating this “is a plea-
bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). A notice
of appeal was due July 3, 2014, or the notice and a motion for extension of time to file, were due
July 18, 2014. TEX. R. APP. P. 26.2(a)(1), 26.3. Eisenhauer did not file his notice of appeal until
March 24, 2015.

        The clerk’s record also includes the trial court’s Rule 25.2(a)(2) certification and the
written plea bargain agreement. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal
“if a certification that shows the defendant has the right of appeal has not been made part of the
record.” Id. The record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Eisenhauer does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

        Eisenhauer is given notice that this appeal will be dismissed unless, by April 17, 2015,
(1) he files a response establishing that the notice of appeal was timely filed by mail and (2) an
amended certification showing that he has the right to appeal is made part of the appellate record.
See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that timely notice of
appeal is necessary to invoke court of appeals’ jurisdiction); TEX. R. APP. P. 25.2(d); 37.1;
Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No.
04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication).
        If a supplemental clerk’s record is required to show the appeal is timely, Eisenhauer must
request a supplemental record from the trial court clerk and file a copy of the request with this
court. If appellant fails to satisfactorily respond to this order within the time provided, the appeal
will be dismissed.

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court